Citation Nr: 0212340	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-12 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for temporomandibular 
joint (TMJ) pain.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an elevated white 
blood cell count.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a visual defect.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
lumbar spine and right shoulder. 

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
condition.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiovascular 
disease. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to March 
1977 and from October 1977 to July 1985.  His claims come 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

At his June 2000 hearing, the veteran appears to have raised 
the issue of entitlement to service connection for dental 
treatment.  As this matter has not been adjudicated, the 
Board refers it back to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  An unappealed August 1991 rating decision denied the 
veteran's claims for service connection for TMJ pain, heart 
disease, an elevated white blood cell count, a visual defect, 
arthritis of the lumbar spine and right shoulder, and a right 
ankle condition. 

3.  The evidence submitted since August 1991 does not contain 
a diagnosis to account for the veteran's complaints of TMJ 
pain; does not contain a diagnosis related to an elevated 
white blood cell count; does not contain evidence of a 
superimposed disease or injury related a visual defect; does 
not show a current disability involving the right ankle; and 
does not show that his arthritis of the lumbar spine and 
right shoulder was incurred in service. 

4.  Evidence submitted since August 1991 includes a diagnosis 
of hypertension; however, it was first noted many years after 
service and no medical opinion relates it to service. 


CONCLUSIONS OF LAW

1.  An August 1991 rating decision that denied service 
connection for TMJ pain, an elevated white blood cell count, 
a visual defect, arthritis of the lumbar spine and right 
shoulder, and a right ankle condition is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  The additional evidence presented since August 1991 is 
not new and material, and the claims for service connection 
for TMJ pain, an elevated white blood cell count, a visual 
defect, arthritis of the lumbar spine and right shoulder, and 
a right ankle condition have not been reopened.  38 U.S.C.A. 
§§ 5103, 5108 (West 1991 & Supp. 2002); 38 C.F.R.  § 3.156 
(2000), § 3.159 (2001).

3.  The August 1991 rating decision denied service connection 
for heart disease is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

4.  The additional evidence presented since August 1991 shows 
that the veteran has been diagnosed with cardiovascular 
disease characterized as hypertension; therefore, the claim 
for service connection for cardiovascular disease is 
reopened.  38 U.S.C.A. §§ 5103, 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2000), 38 C.F.R. § 3.159 (2001).

5.  Cardiovascular disease was not incurred in or aggravated 
by active military service nor may hypertension be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
which contains notice and duty-to-assist provisions.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).  However, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
duty to notify provisions of the VCAA apply to claimants who 
seek to reopen a claim by submitting new and material 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, the RO undertook action that is 
consistent with the notification and assistance provisions of 
the VCAA as it relates to new and material evidence claims, 
and then adjudicated the veteran's claims based on all of the 
evidence of record.  In light of the foregoing, the Board's 
decision to proceed in adjudicating this aspect of the 
veteran's claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

II.  Discussion

The veteran is seeking service connection for TMJ pain, 
cardiovascular disease, an elevated white blood cell count, a 
visual defect, arthritis of the lumbar spine and right 
shoulder, and a right ankle condition.  

Service connection for VA disability compensation purposes is 
awarded to a veteran who served on active duty during a 
period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases such as arthritis that were initially 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001). 

In this case, original claims for service connection for TMJ 
pain, heart disease, an elevated white blood cell count, a 
visual defect, arthritis of the lumbar spine and right 
shoulder, and a right ankle condition were denied by the RO 
in August 1991.  The evidence at that time included the 
veteran's service medical records, a June 1991 VA examination 
report, and medical records from Kirk Army Health Clinic 
dated from May 1986 to March 1987.  The veteran was notified 
of that decision and of his appellate rights in an August 
1991 letter but did not seek appellate review within one year 
of notification.  Therefore, that decision is final and not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  In January 2000, the 
veteran sought to reopen his claims for service connection 
for TMJ pain, cardiovascular disease, an elevated white blood 
cell count, a visual defect, arthritis of the lumbar spine 
and right shoulder, and a right ankle condition.  When a 
claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New and material evidence, as it applies 
to this case, is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Parenthetically, the Board notes that the new regulations 
redefine "new and material evidence" and clarify the types of 
assistance VA will provide to a claimant attempting to reopen 
a previously denied claim.  66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  As the current claim was filed prior to that date, 
the former version of the regulation applies in this case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

A.  TMJ Pain

The August 1991 rating decision denied service connection for 
a right jaw disorder on the basis that, although the veteran 
had dislocated his jaw in service, no current disability 
involving the jaw was present. 

The additional evidence submitted since the final August 1991 
decision includes numerous treatment records, none of which 
includes a diagnosis concerning the veteran's jaw which would 
account for TMJ pain.  Dental records dated from 1991 to 1996 
show normal dental treatment with no diagnosis pertaining to 
the jaw.  As no current diagnosis concerning TMJ is present, 
none of these records is probative of the central issue in 
this case.  See 38 C.F.R. § 3.156; see also Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted").

The Board has also considered the veteran's own statements, 
including testimony presented at a personal hearing in June 
2000.  The veteran testified that he was not claiming service 
connection for a disability involving the jaw.  Instead, he 
indicated that he was seeking service connection for dental 
treatment.  In any event, the Board finds that any statement 
in support of his claim cannot be deemed material as defined 
under 38 C.F.R. § 3.156.  Evidence is probative when it 
"tend[s] to prove, or actually prov[es] an issue."  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law 
Dictionary 1203 (6th ed. 1990).  To be material, the evidence 
also should be so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  Lay statements provided by the veteran 
fail to meet either test.  The Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Here, 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render a 
diagnosis concerning TMJ pain.  His statements, therefore, 
unsupported by medical evidence, are neither probative of the 
central issue in this case nor so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  

As a whole, the evidence received since the August 1991 
rating decision, when viewed either alone or in light of all 
of the evidence of record, does not tend to show that the 
veteran has a disability involving TMJ.  Accordingly, the 
August 1991 rating decision remains final.  The Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim for service connection 
for TMJ pain.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996). 

B.  Elevated White Blood Cell Count

The RO denied the veteran's claim for service connection for 
an elevated white blood cell count in August 1991 on the 
basis that it was merely a clinical finding and did not 
constitute a disability.  Medical records submitted since the 
August 1991 rating decision also fail to show that the 
veteran suffers from a current disability as a result of an 
elevated white blood cell count. 

At his June 2000 hearing, the veteran testified that a 
physician who had treated him for GI bleeding indicated that 
he had a slightly elevated temperature and an elevated white 
blood cell count.  The veteran then explained that he had a 
constant low grade fever.  The Board emphasizes, however, 
that none of the clinical evidence submitted since August 
1991 shows a chronic disability related to an elevated white 
blood cell count.  Moreover, the record does not reflect that 
the veteran possesses the medical training necessary to 
diagnose a disease manifested by an elevated white blood cell 
count.   See Jones and Espiritu, supra.  

In short, none of the evidence submitted since August 1991 is 
probative of the central issue in this case of whether the 
veteran suffers from a disability manifested by an elevated 
white blood cell count.  Thus, new and material evidence has 
not been submitted to reopen the claim.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim for service connection 
for an elevated white blood cell count.  See Graves, supra. 

C.  Visual Defect

The August 1991 rating decision denied service connection for 
a visual defect on the basis that it constituted a congenital 
or developmental defect which is not a disease or injury 
within the meaning of applicable law and regulations for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  VA regulation 
specifically provides that, in the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  Id.  

Since the August 1991 rating decision, the veteran submitted 
records from Trover Clinic showing treatment for blurred 
vision from 1989 to 1991.  Unfortunately, none of these 
records contains evidence of a superimposed disease or injury 
in service that is related to his preexisting visual defect.  
Therefore, they cannot be deemed material.  The veteran's 
testimony and written statements in support of his claim are 
also not material, as the record does not reflect that he 
possesses the medical training necessary to offer a diagnosis 
concerning a superimposed disease or injury pertaining to the 
eyes.  See Jones and Espiritu, supra.

According, the August 1991 rating decision remains final.  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for a visual defect.  See Graves, supra.

D.  Arthritis of the Lumbar Spine and Right Shoulder

The August 1991 rating decision denied service connection for 
arthritis of the lumbar spine and right shoulder.   The RO 
found that, although service medical records showed treatment 
for low back pain and arthralgia involving the neck and 
shoulders, no chronic disability was shown in service.  The 
RO also reviewed a June 1991 VA examination report which 
revealed X-ray evidence of degenerative changes at the L2-4 
level, spina bifida occulta and minimal degenerative changes 
of the right shoulder.  Nevertheless, the RO denied the 
veteran's claim on the basis that there was simply no 
evidence of arthritis in service or within the one year 
period after service.  Hence, no evidence showed that either 
condition was incurred in service. 

Since the August 1991 rating decision, the veteran has 
submitted numerous private treatment records from Jennie 
Stuart Medical Center and Trover Clinic, many of which 
pertain to disabilities involving the veteran's lumbar spine 
and right shoulder.  For example, the veteran was seen at 
Trover Clinic from 1989 to 1993 for complaints of right 
shoulder pain exacerbated by his job.  X-rays taken in 
October 1989 revealed arthritis of the right shoulder joint, 
and an examination in February 1993 revealed bursitis of the 
right shoulder.  In addition, minimal bulging discs at the 
L4-5 level were found during an MRI examination at Jeannie 
Stuart Medical Center in February 1997. 

Although new, none of these reports contains an opinion 
concerning the etiology of the veteran's disabilities 
involving his lumbar spine and right shoulder.  What is still 
lacking is a medical opinion stating that these disabilities 
had their onset either in service or within the one year 
presumptive period after service.  Unfortunately, no such 
opinion has been submitted.  Also, no evidence shows that the 
veteran possesses the medical training necessary to provide 
an opinion concerning the etiology of his disabilities 
involving the lumbar spine and right shoulder.  See Jones and 
Espiritu, supra.

In conclusion, the Board finds that the evidence received 
since the August 1991 rating decision, when viewed either 
alone or in light of all of the evidence of record, does not 
show that the veteran's disabilities involving his lumbar 
spine and right shoulder had their onset in service.  
Accordingly, the August 1991 rating decision remains final.  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for arthritis of the lumbar spine and 
right shoulder.  See Graves, supra.


E.  Right Ankle Condition

The August 1991 rating decision also denied service 
connection for arthritis of the right ankle.  After reviewing 
the veteran's service medical records, a June 1991 VA 
examination report, and medical records from Kirk U.S. Army 
Health Clinic, the RO determined that no current right ankle 
disability was present.  

Evidence submitted since August 1991 also shows no evidence 
of a right ankle disability.  After carefully reviewing 
medical records from Jennie Stuart Medical Center and Trover 
Clinic, the Board finds no evidence of a right ankle 
disability.  Although the veteran testified at his June 2000 
hearing that he suffers from a right ankle condition as a 
result of a cold injury in service, he is simply not 
qualified to make such a determination.  See Jones and 
Espiritu, supra.  Therefore, since none of the evidence 
submitted since the August 1991 rating decision is material, 
that decision remains final.  The Board views its discussion 
as sufficient to inform the veteran of the elements necessary 
to reopen his claim for service connection for a right ankle 
condition.  See Graves, supra.


F.  Cardiovascular Disease

The August 1991 rating decision denied service connection for 
heart disease on the basis that no such disease was present 
in service and was not shown on VA examination in June 1991.  
The RO therefore concluded that no current disability 
involving cardiovascular disease was shown. 

However, evidence submitted since August 1991 includes a 
current diagnosis of hypertension.  Records from Western 
Kentucky Pulmonary Clinic show that the veteran was diagnosed 
as having hypertension in January 1999.  This evidence is 
new, as it was not of record in August 1991 and is not 
cumulative of any other evidence at that time.  Moreover, 
this evidence is probative of the central issue in this case 
as to whether the veteran has a current cardiovascular 
disease.  Accordingly, the Board concludes that new and 
material evidence has been submitted since the final August 
1991 rating decision, and the claim for service connection 
for cardiovascular disease is reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board can address a question that 
has not been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran is prejudiced thereby.  In this case, the Board finds 
that the veteran will not be prejudiced by proceeding to 
adjudicate this issue on the merits.  In a Statement of the 
Case issue in May 2000, the RO notified the veteran of all 
applicable laws and regulations pertaining to service 
connection.  An October 2001 letter by the RO also notified 
the veteran of the evidence needed to establish entitlement 
to service connection.  Furthermore, the veteran testified at 
his June 2000 hearing that he currently suffered from a 
cardiovascular condition that was incurred in service. Under 
these circumstances, the Board may proceed to adjudicate this 
claim without prejudice to the veteran.

As noted, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In addition, certain chronic diseases, such as cardiovascular 
disease and hypertension, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In this case, none of the veteran's service medical records 
contains evidence of cardiovascular disease.  The veteran was 
treated for pain and tightness in his chest in March 1982 and 
February 1983, but no diagnosis was provided.  An EKG in May 
1984 was normal.  Of particular relevance, a physical 
examination in July 1985 for retirement purposes included a 
blood pressure reading of 122/80 and made no reference to any 
chronic cardiovascular condition.  The examiner noted the 
veteran's history of chest pain and heart "flutters", but 
offered no further comment or diagnosis.  Further, it was 
noted in January 1985 that a stress EKG, echocardiogram, and 
thallium stress test were all normal.  Moreover, a January 
1985 hypertensive study indicated that there was no evidence 
of renovascular hypertension.  It is therefore apparent that 
no chronic cardiovascular condition, to include hypertension, 
was present in service.  

The record also shows that no cardiovascular disease was 
identified within one year of the veteran's retirement from 
service.  In fact, it was not until 1991 that an elevated 
blood pressure reading was first clinically identified.  In 
May 1991 the veteran was seen at Trover Clinic for multiple 
complaints involving chest pain, a nonproductive cough, and 
nasal congestion.  His blood pressure was 154/100.  The 
diagnoses were (1) acute bronchitis, most likely viral in 
etiology, and (2) elevated blood pressure, most likely 
essential hypertension.  Hypertension was eventually 
confirmed in November 1998 and January 1999 when the veteran 
was seen at Western Kentucky Pulmonary Clinic.  However, none 
of these records contains a medical opinion relating the 
veteran's hypertension to service or identifying a 
cardiovasculare disorder or disease related to service that 
is characterized by chest pain.  The Board recognizes that 
records from Trover Clinic and Western Kentucky Pulmonary 
Clinic document the veteran's complaints of chest pain.  From 
the records, however, these complaints appear to be related 
to the veteran's chronic obstructive pulmonary disease, for 
which service connection has already been established.  

The only evidence in support of the veteran's claim are his 
own lay statements, including testimony presented at his June 
2000 hearing.  However, as a layperson without medical 
expertise or training, his statements, without supporting 
medical evidence, are insufficient to establish the etiology 
of any cardiovascular disease.  See Jones and Espiritu, 
supra.  Thus, the veteran's statements are of limited 
probative value, particularly in light of the medical 
evidence which shows that the veteran's hypertension was 
first diagnosed many years after service. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for cardiovascular disease.  Accordingly, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Hence, the appeal is denied.


ORDER

New and material evidence not having been submitted to reopen 
claims for service connection for TMJ pain, an elevated white 
blood cell count, a visual defect, arthritis of the lumbar 
spine and right shoulder, and a right ankle condition, the 
appeal is denied. 

New and material evidence has been submitted to reopen the 
claim for service connection for cardiovascular disease, and, 
to this extent only, the appeal is granted.

Service connection for cardiovascular disease is denied. 




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

